Citation Nr: 1742356	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for a disability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to June 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has re-characterized the claim on appeal as one of entitlement to a rating in excess of 20 percent for a disability of the right knee.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

During the period on appeal, the Veteran's disability of the right knee manifested in symptoms that included "locking," pain, and effusion, without severe recurrent subluxation, severe lateral instability, compensable limitation of flexion or extension of the leg, or ankylosis of the right knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a disability of the right knee have been met.  38 U.S.C.A. §§ 1155 ,5103, 5103A; 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5256-5263.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

In a claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the service-connected disability and the effect of that worsening on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  By correspondence dated September 2012, VA notified the Veteran of the information required to substantiate his claim for an increased rating for his disability of the right knee.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records and his VA medical records.  The Veteran has not identified any additionally available evidence for consideration.  VA afforded the Veteran VA examinations in October 2012, September 2014, and June 2017, to evaluate the severity of his service-connected disability of the right knee.  The Board finds these reports adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As there is no indication of the existence of additional evidence to substantiate the Veteran's claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required.
II.  Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.

The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Diagnostic Code 5257 provides ratings for recurrent subluxation and lateral instability.  Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  Severe disability warrants a 30 percent rating.  See 38 C.F.R. § 4.71a.  [DC 5257 is limited to establishing compensation for disabilities causing symptoms specifically enumerated in DC 5257, and "provides compensation [] from impairments . . . that cause the symptoms of recurrent subluxation or lateral instability."  Delisle v. McDonald, 789 F.3d 1372, 1374 -75 (Fed. Cir. 2015) (noting that DC 5257 is not a "catch-all" provision for rating disorders of the knees).  The Board notes that the use of Diagnostic Code 5257 as a "catch-all" rating code for evaluating the severity of the overall impairment of the knee was a common practice in the past.]

Diagnostic Code 5258 provides a maximum 20 percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint.  See id.

Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  See id.  Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.  See id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence.  See 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not "duplicative of or overlapping with the symptom[s]" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment for knee instability (Diagnostic Code 5257) and limited knee motion (either in flexion or extension, or both) does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998) (explaining that if there is a disability rating under Diagnostic Code 5257 (instability), and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  


III.  Facts

VA awarded the Veteran service connection for a disability affecting the medial collateral ligament of his right knee in a December 1970 rating decision.  VA granted an increased rating for this disability in a November 1973 rating decision.  VA has continued to rate the Veteran's right knee disability as 20 percent disabling (aside from a temporary 100 percent rating issued in February 1976) since that decision. 

An August 2012 VA treatment record indicates that the Veteran suffered from right knee pain and a "bow-legged" deformity.  Range of motion was "from 5-100."  The Veteran ambulated "with a moderate limp using a cane."  The Veteran also suffered from "arthrosis" of the right knee.  

In October 2012, the Veteran underwent a VA examination to assess the severity of his disability of the right knee.  A corresponding examination report indicates that the Veteran did not suffer from patellar subluxation and/or dislocation, but that the Veteran did suffer from frequent episodes of joint locking, pain, and effusion affecting his right knee.  Range of motion testing revealed flexion to 85 degrees (with painful motion at 0 degrees) and no limitation of extension.  The Veteran performed repetitive range of motion testing without additional limitation of range of motion, and did not report flare-ups.  The Veteran did suffer from functional impairment in the form of less movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The Veteran also suffered from tenderness on palpitation of the knee.  The examination report indicates that the Veteran displayed normal anterior, posterior, and medial-lateral stability on testing.  He did not have painful scars as a result of his disability of the right knee.  The report also indicates that the Veteran made use of knee braces and a cane as a result of his disability of the right knee.

A June 2013 VA treatment record indicates that the Veteran received viscosupplementation injections to treat "advanced arthrosis" of the right knee.  The medical professional who authored the VA treatment record noted that the Veteran displayed "good" range of motion, no effusions, and added that he was "stable to varus/valgus stressors."  An April 2014 VA treatment record indicates that the Veteran ambulated without assistance devices, displayed a slight "antalgic" gait, and that he did not use knee braces.  

A September 2014 VA examination to assess the severity of the Veteran's disability of the right knee reveals that the Veteran reported daily knee pain.  A corresponding report indicates that the Veteran did not suffer from patellar subluxation and/or dislocation, but that the Veteran did suffer from frequent episodes of joint locking, pain, and effusion affecting his right knee.  Range of motion testing revealed flexion to 85 degrees (with painful motion at 60 degrees) and no limitation of extension.  The Veteran performed repetitive range of motion testing without additional limitation of range of motion, and did not report flare-ups.  The Veteran did suffer from functional impairment in the form of less movement, pain and swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting.  The Veteran also suffered from tenderness on palpitation of the knee.  The examination report indicates that the Veteran displayed normal anterior and posterior stability on testing, but does not discuss whether the Veteran displayed normal medial-lateral stability of the right knee.  The examiner responsible for this report opined that the Veteran's arthrosis of the right knee was not a progression of, or related to, his service-connected right knee disability.  The examiner also opined that the Veteran's non-service connected arthrosis was most likely related to the Veteran's age and employment. 

In July 2015, the Veteran sought treatment for bilateral knee arthrosis.  The record indicates that he suffered from "limping bilaterally, more on the right than the left[.]"  The record also indicates that the Veteran used a cane when ambulating.  

A July 2017 VA examination to assess the severity of the Veteran's disability of the right knee reveals that the Veteran reported constant pain, with difficulty standing and swelling of the knee.  A corresponding report indicates that the Veteran did not suffer from recurrent patellar dislocation, but that the Veteran did have a history of episodes of recurrent effusion and lateral instability (rated as moderate) affecting his right knee.  The Veteran did not suffer from ankylosis.  Range of motion testing revealed flexion to 110 degrees (with pain) and extension to zero degrees, with pain on weight bearing and tenderness.  The Veteran did not report pain on non-weight bearing or passive motion.  The Veteran performed repetitive range of motion testing without additional limitation of range of motion.  The examination report indicates that the Veteran displayed normal anterior, posterior, medial, and lateral stability on testing.  The Examiner appeared to opine, while discussing the Veteran's non-service connected leg cramps, that the Veteran suffers from throbbing aching pain that "is due to the arthritis that is due to the multiple collateral and meniscal  injuries."

At a June 2017 hearing, the Veteran stated that he makes daily use of knee braces and that his right knee "falls under" him when he walks.  The Veteran's wife stated that the Veteran suffers from constant pain affecting his right knee.  


IV.  Analysis

At the outset, the Board notes that the Veteran's right knee is rated under Diagnostic Code 5257.  This rating has been in effect for more than twenty years and, therefore, it is protected from reduction.  See 38 C.F.R. § 3.951.  The preponderance of the evidence of record does not indicate that the Veteran suffered from recurrent subluxation or lateral instability at a level that would entitle the Veteran to a rating of 30 percent (for "severe" disability) under Diagnostic Code 5257.  An increased rating is not warranted under this Diagnostic Code.  

In considering whether the Board should assign additional ratings under other diagnostic codes applicable to the Veteran's disability of the right knee, the Board finds that Codes 5256 (ankylosis of the knee), 5262 (tibia and fibula impairment), and 5263 (genu recurvatum), are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  See 38 C.F.R. § 4.71a.  

As previously stated, under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion of the leg to 60 degrees.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable rating when extension is limited to 5 degrees.  See id.  The record indicates that the Veteran's right knee disability did not exceed the above criteria during the period on appeal.  Accordingly, the Board must conclude that the Veteran is not entitled to a compensable rating under either Diagnostic Code.  See 38 C.F.R. § 4.71a.

The record does indicate that the Veteran suffered from a meniscal condition, compensable under Diagnostic Code 5258, during the period on appeal.  This Diagnostic Code provides for a maximum 20 percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint.  Given the medical evidence contained in the VA treatment records and VA examinations described above, the Veteran is entitled to a separate rating of 20 percent under Diagnostic Code 5258.  As discussed, a rating under this Diagnostic Code is permitted and does not violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  [The same cannot be said for the award of separate ratings under both Diagnostic Code 5258 and Diagnostic Code 5259.  The Board declines to award an additional ten percent rating under Diagnostic Code 5259, because doing so would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14.]

The Board notes that the Veteran has been diagnosed with arthrosis (degenerative arthritis) of the right knee.  The Veteran's degenerative arthritis of the right knee is not a service-connected disability, and the September 2014 VA examination indicates that this disability is not a progression of the Veteran's service-connected right knee disability.  The July 2017 VA examination implies that the Veteran's degenerative arthritis is the result of "multiple collateral and meniscal injuries," but does not include a rationale for this opinion.  The Board finds the September 2014 VA examination more probative as to the issue because it contains a rationale that relies on supporting evidence obtained as a result of a review of the Veteran's medical history and lay statements.  Regardless, the Board notes that degenerative arthritis is rated under Diagnostic Code 5003, which in turn states that arthritis of the right knee should be rated based on limitation of motion under the appropriate diagnostic code (unless a rating under such codes would be non-compensable).  The evidence indicates that the Veteran does not suffer from limitation of motion that would be compensable under Diagnostic Codes 5256, 5260, and 5261, and the Board has awarded a 20 percent (compensable) rating under Diagnostic Code 5258 for, among other symptoms, painful motion.  A rating under Diagnostic Code 5003 for arthritis, were the evidence to show that the Veteran's arthritis of the right knee manifested as a result of his service-connected disability (or his active service), would be duplicative and violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14. 

The Board has also considered whether the Veteran's disability of the right knee should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptoms of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  See id.

Comparing the effects of Veteran's disability of the right knee to the applicable criteria, the Board finds that the degree of disability shown during the appeal period is encompassed by the rating schedule because the symptoms reported by the Veteran and noted by the medical evidence are listed in the Rating Schedule under the various diagnostic codes discussed above.  The Veteran's right knee disability does not present an exceptional disability picture, and the schedular ratings assigned to the Veteran are adequate.  Therefore, referral of the Veteran's right knee increased rating claim for extraschedular consideration is not required.  


ORDER

For the period on appeal, a disability rating in excess of 20 percent for recurrent subluxation and/or lateral instability of the right knee is denied.

For the period on appeal, a separate disability rating of 20 percent for semilunar, dislocated cartilage resulting in joint locking, pain, and effusion, affecting the right knee, is granted.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


